543 Pa. 402 (1996)
672 A.2d 279
WISSINOMING BOTTLING COMPANY
v.
SCHOOL DISTRICT OF PHILADELPHIA and City of Philadelphia and Honorable Cheryl Weiss, Appellants at No. 49.
SCHOOL DISTRICT OF PHILADELPHIA, Appellant at No. 50
v.
TAX REVIEW BOARD OF CITY OF PHILADELPHIA to the Use of Clement & Muller, Inc.
Supreme Court of Pennsylvania.
Argued January 22, 1996.
Decided February 13, 1996.
Joseph A. Dworetzky, Philadelphia and Richard Feder, for School District of Phila.
Stewart M. Weintraub and Ellen M. Gussman, Philadelphia, for Clement, et al.
*403 BEFORE: NIX, C.J., and FLAHERTY, ZAPPALA, CAPPY, CASTILLE and NIGRO, JJ.

ORDER
PER CURIAM:
The Court being evenly divided, the Order of the Commonwealth Court is affirmed.
NEWMAN, J., did not participate in the consideration or decision of this case.
FLAHERTY, CASTILLE and NIGRO, JJ., dissent and would reverse the Order of the Commonwealth Court.